             Case 2:20-cv-04113-JP Document 5 Filed 11/19/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                                   )
STRIKE 3 HOLDINGS, LLC,                            )
                                                   )
       Plaintiff,                                  )   Civil Case No. 2:20-cv-04113-JP
                                                   )
v.                                                 )   Judge John R. Padova
                                                   )
JOHN DOE subscriber assigned IP address            )
100.14.104.114,                                    )
                                                   )
       Defendant.                                  )
                                                   )

PLAINTIFF’S APPLICATION FOR EXTENSION OF TIME WITHIN WHICH TO
EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

           Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), makes

this application for entry of an order extending the time within which to effectuate service on John

Doe Defendant, and states:

       1.        This is a copyright infringement case against a John Doe Defendant known to

Plaintiff only by an IP address. Defendant’s true identity is known by their Internet service provider

(“ISP”).

       2.        On September 2, 2020, Plaintiff filed a Motion for Leave to Serve a Third-Party

Subpoena Prior to a Rule 26(f) Conference (“Motion for Leave”) in order to serve a third-party

subpoena on Defendant’s ISP. ECF No. 3.

       3.        On September 29, 2020, Plaintiff was granted leave to serve a third-party subpoena

on Defendant’s ISP to obtain the Defendant’s identifying information. Plaintiff issued the

subpoena on or about September 30, 2020 and expects to receive the ISP’s response on or about

November 30, 2020.




                                                  1
            Case 2:20-cv-04113-JP Document 5 Filed 11/19/20 Page 2 of 3




       4.      Pursuant to Fed. R. Civ. P. Rule 4(m), Plaintiff is required to effectuate service on

the Defendant no later than November 19, 2020.

       5.      Accordingly, Plaintiff respectfully requests that the time within which it has to

effectuate service of the summons and Complaint on Defendant be extended an additional sixty

(60) days from November 30, 2020 (the date Plaintiff expects to receive the ISP response), to

January 29, 2021. This extension should allow Plaintiff sufficient time to receive the ISP response,

conduct a further investigation to assist in determining whether the individual identified by the ISP

is the appropriate defendant for this action, and, if a good faith basis continues to exist, to proceed

against that individual (or someone else), to amend the Complaint, and place the summons and

Amended Complaint with the process server to attempt service of process.

       6.      This application is made in good faith and not for the purpose of undue delay.

       7.      This is Plaintiff’s first request for an extension. None of the parties will be

prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until January 29, 2021. A

proposed order is attached for the Court’s convenience.


       Dated: November 19, 2020                        Respectfully submitted,

                                                       By: /s/ John C. Atkin
                                                       John C. Atkin, Esq.
                                                       The Atkin Firm, LLC
                                                       55 Madison Avenue, Suite 400
                                                       Morristown, NJ 07960
                                                       Tel: (973) 285-3239
                                                       Fax: (833) 693-1201
                                                       JAtkin@AtkinFirm.com
                                                       Attorneys for Plaintiff



                                                  2
           Case 2:20-cv-04113-JP Document 5 Filed 11/19/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.1.2(8)(b), I certify that on the date set forth below, I caused

a copy of this motion and proposed order to be filed electronically and that they are available for

viewing and downloading from the ECF system.


       Dated: 11/19/2020
                                                      /s/ John C. Atkin, Esq.
                                                      John C. Atkin, Esq.




                                                 3
